DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–15 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 June 2022 was filed after the mailing date of the non-final Office Action on 21 March 2022.  The submission complies the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–8, 10, and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim(s) 9 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "Pb1-xLaxZr1-yTiyO3.." Neither the claims nor the specification define the range of "x" and "y." Therefore, the metes and bounds of the limitation "Pb1-xLaxZr1-yTiyO3." are unknown.
Claim 12 recites the limitation "the nonporous coating layer" in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 4, 5, 7–13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 107342387 A) in view of Wang et al. (US 2014/0205883 A1, hereinafter Wang).
Regarding claim 1, Li discloses a separator comprising
a porous coating layer and nonconductive layers directly disposed on both sides of the porous coating layer (see composite film A, [0082]),
wherein the porous coating layer comprises inorganic particles in which oxidation and reduction reactions do not occur within an operating voltage range of a battery, a polymer binder, and an additive that occludes lithium ions in a range of greater than 0 V and 5 V or less compared to lithium so that the additive is reduced (see ceramic slurry, [0081]), and
the additive includes one or more selected from the group consisting of compounds represented by TiO2, Li4Ti5O12, and LixMyOz, wherein M is V, Cr, Mn, Zr, Nb, Mo, or Ru, 0 ≤ x ≤ 1, 0 < y ≤ 2, and 0 < z ≤ 3 (see titanium dioxide, [0081]).
Li does not explicitly disclose:
wherein the porous coating layer is interposed between the nonconductive layers, and
only the porous coating layer is interposed between the nonconductive layers.
Wang discloses a separator (100) comprising a porous coating layer (102) and nonconductive layers (108, 110) directly disposed on both sides of the porous coating layer (102), wherein the porous coating layer (102) is interposed between the nonconductive layers (108, 110), and only the porous coating layer (102) is interposed between the nonconductive layers (108, 110; [0042]) to protect the batteries from internal short circuits, active material loss, and thermal run-away (see separator, [0057]). Li and Wang are analogous art because they are directed to separators for lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make separator of Li with the nonconductive layers sandwiching the porous coating layer as taught by Wang in order to protect the batteries from internal short circuits, active material loss, and thermal run-away.
Regarding claim 2, modified Li discloses all claim limitations set forth above and further discloses a separator:
wherein the additive includes TiO2 or Li4Ti5O12 (see titanium dioxide, [0081]).
Regarding claim 4, modified Li discloses all claim limitations set forth above and further discloses a separator:
wherein an average particle diameter of the additive is 0.001 to 10 μm (see average particle diameter, [0081]).
Regarding claim 5, modified Li discloses all claim limitations set forth above and further discloses a separator:
wherein a volume of the additive after reduction is 100 to 150% of a volume before reduction (see titanium dioxide, [0081]).
Regarding claim 7, modified Li discloses all claim limitations set forth above and further discloses a separator:
wherein at least one of the nonconductive layers include a polymer and/or an inorganic material which does not have oxidation or reduction reactivity of greater than 0 V and 5 V or less compared to lithium, and are electrically nonconductive (see polyvinyl alcohol, [0082]).
Regarding claim 8, modified Li discloses all claim limitations set forth above and further discloses a separator:
wherein at least one of the nonconductive layers includes a porous membrane or a non-woven fabric comprising one or more polymers selected from the group consisting of polyolefin, polyethylene terephthalate, polybutylene terephthalate, polyester, polyacetal, polyamide, polycarbonate, polyimide, polyetheretherketone, polyether sulfone, polyphenylene oxide, polyphenylene sulfide, and polyethylene naphthalate (see polymer matrix, [0032]).
Regarding claim 9, modified Li discloses all claim limitations set forth above and further discloses a separator:
wherein the inorganic particles include BaTiO3, Pb(Zr,Ti)O3 (PZT), Pb1-xLaxZr1-yTiyO3 (PLZT), Pb(Mg3Nb2/3)O3-PbTiO3 (PMN-PT), hafnia (HfO2), SrTiO3, SiO2, SnO2, CeO2, MgO, NiO, CaO, ZnO, ZrO2, Y2O3, Al2O3, SiC, or a mixture thereof (see silica, [0081]).
Regarding claim 10, modified Li discloses all claim limitations set forth above and further discloses a separator:
wherein a thickness ratio of the porous coating layer to the nonconductive layer is 1:10 or less (see thickness, [0082]).
Regarding claim 13, modified Li discloses all claim limitations set forth above and further discloses a separator:
wherein the additive includes TiO2 (see titanium dioxide, [0081]).
Regarding claim 15, modified Li discloses all claim limitations set forth above and further discloses a separator:
wherein the inorganic particles include BaTiO3, Pb(Zr,Ti)O3 (PZT), Pb(Mg3Nb2/3)O3-PbTiO3 (PMN-PT), hafnia (HfO2), SrTiO3, SiO2, SnO2, CeO2, MgO, CaO, ZnO, ZrO2, Y2O3, Al2O3, SiC, or a mixture thereof (see silica, [0081]).
Regarding claims 11 and 12, Li discloses a lithium secondary battery comprising a positive electrode; a negative electrode; a separator according; and an electrolyte interposed between the positive electrode and the negative electrode (see lithium-ion battery, [0057]), the separator comprises:
a porous coating layer and nonconductive layers directly disposed on both sides of the porous coating layer (see composite film A, [0082]),
wherein the porous coating layer comprises inorganic particles in which oxidation and reduction reactions do not occur within an operating voltage range of a battery, a polymer binder, and an additive that occludes lithium ions in a range of greater than 0 V and 5 V or less compared to lithium so that the additive is reduced (see ceramic slurry, [0081]), and
the additive includes one or more selected from the group consisting of compounds represented by TiO2, Li4Ti5O12, and LixMyOz, wherein M is V, Cr, Mn, Zr, Nb, Mo, or Ru, 0 ≤ x ≤ 1, 0 < y ≤ 2, and 0 < z ≤ 3 (see titanium dioxide, [0081]).
Li does not explicitly disclose:
wherein the porous coating layer is interposed between the nonconductive layers, and
only the porous coating layer is interposed between the nonconductive layers;
wherein the porous coating layer is not directly in contact with the positive electrode or the negative electrode.
Wang discloses a separator (100) comprising a porous coating layer (102) and nonconductive layers (108, 110) directly disposed on both sides of the porous coating layer (102), wherein the porous coating layer (102) is interposed between the nonconductive layers (108, 110), and only the porous coating layer (102) is interposed between the nonconductive layers (108, 110; [0042]); wherein the porous coating layer (102) is not directly in contact with a positive electrode (404) or a negative electrode (404, [0056]) to protect the batteries from internal short circuits, active material loss, and thermal run-away (see separator, [0057]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make separator of Li with the nonconductive layers sandwiching the porous coating layer as taught by Wang in order to protect the batteries from internal short circuits, active material loss, and thermal run-away.

Claim(s) 1, 2, and 4–13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (US 2015/0050541 A1, hereinafter Kinoshita) in view of Wang (US 2014/0205883 A1).
Regarding claim 1, Kinoshita discloses a separator (30) comprising
a porous coating layer (34, [0030]) and
nonconductive layers (32, [0054]) directly disposed on both sides of the porous coating layer (34, [0030]),
wherein the porous coating layer (34, [0060]) comprises inorganic particles in which oxidation and reduction reactions do not occur within an operating voltage range of a battery (see NiO, [0065]), a polymer binder, and an additive that occludes lithium ions in a range of greater than 0 V and 5 V or less compared to lithium so that the additive is reduced (see titania, [0062]), and
the additive includes one or more selected from the group consisting of compounds represented by TiO2, Li4Ti5O12, and LixMyOz (see titania, [0062]),
wherein M is V, Cr, Mn, Zr, Nb, Mo, or Ru, 0 ≤ x ≤ 1, 0 < y ≤ 2, and 0 < z ≤ 3 (see titania, [0062]).
Kinoshita does not explicitly disclose:
wherein the porous coating layer is interposed between the nonconductive layers, and
only the porous coating layer is interposed between the nonconductive layers.
Wang discloses a separator (100) comprising a porous coating layer (102) and nonconductive layers (108, 110) directly disposed on both sides of the porous coating layer (102), wherein the porous coating layer (102) is interposed between the nonconductive layers (108, 110), and only the porous coating layer (102) is interposed between the nonconductive layers (108, 110; [0042]) to protect the batteries from internal short circuits, active material loss, and thermal run-away (see separator, [0057]). Kinoshita and Wang are analogous art because they are directed to separators for lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make separator of Kinoshita with the nonconductive layers sandwiching the porous coating layer as taught by Wang in order to protect the batteries from internal short circuits, active material loss, and thermal run-away.
Regarding claim 2, modified Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein the additive includes TiO2 or Li4Ti5O12 (see titania, [0062]).
Regarding claim 4, modified Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein an average particle diameter of the additive is 0.001 to 10 μm (see average particle diameter, [0066]).
Regarding claim 5, modified Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein a volume of the additive after reduction is 100 to 150% of a volume before reduction (see titania, [0062]).
Regarding claim 6, modified Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein a porosity of the porous coating layer is 40 to 60% (see porosity, [0072]).
Although Kinoshita does not explicitly disclose a range of 30 to 50%, Kinoshita does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 7, modified Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein at least one of the nonconductive layers include a polymer and/or an inorganic material which does not have oxidation or reduction reactivity of greater than 0 V and 5 V or less compared to lithium, and are electrically nonconductive (see organic porous material layer, [0054]).
Regarding claim 8, modified Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein at least one of the nonconductive layers includes a porous membrane or a non-woven fabric comprising one or more polymers selected from the group consisting of polyolefin, polyethylene terephthalate, polybutylene terephthalate, polyester, polyacetal, polyamide, polycarbonate, polyimide, polyetheretherketone, polyether sulfone, polyphenylene oxide, polyphenylene sulfide, and polyethylene naphthalate (see organic porous material layer, [0054]).
Regarding claim 9, modified Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein the inorganic particles include BaTiO3, Pb(Zr,Ti)O3, Pb1-xLaxZr1-yTiyO3, Pb(Mg3Nb2/3)O3-PbTiO3, hafnia, SrTiO3, SiO2, SnO2, CeO2, MgO, NiO, CaO, ZnO, ZrO2, Y2O3, Al2O3, SiC, or a mixture thereof (see NiO, 0065]).
Regarding claim 10, Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein a thickness ratio of the porous coating layer to the nonconductive layer is 30:10 or less ([0057], [0071]).
Although Kinoshita does not explicitly disclose a range of 1:10 or less, Kinoshita does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claims 11 and 12, Kinoshita discloses a lithium secondary battery (80) comprising a positive electrode (10); a negative electrode (20); a separator (30); and an electrolyte interposed between the positive electrode (10) and the negative electrode (20, [0027]), the separator (30) comprises:
a porous coating layer (34, [0030]) and
nonconductive layers (32, [0054]) directly disposed on both sides of the porous coating layer (34, [0030]),
wherein the porous coating layer (34, [0060]) comprises inorganic particles in which oxidation and reduction reactions do not occur within an operating voltage range of a battery (see NiO, [0065]), a polymer binder, and an additive that occludes lithium ions in a range of greater than 0 V and 5 V or less compared to lithium so that the additive is reduced (see titania, [0062]), and
the additive includes one or more selected from the group consisting of compounds represented by TiO2, Li4Ti5O12, and LixMyOz (see titania, [0062]),
wherein M is V, Cr, Mn, Zr, Nb, Mo, or Ru, 0 ≤ x ≤ 1, 0 < y ≤ 2, and 0 < z ≤ 3 (see titania, [0062]).
Kinoshita does not explicitly disclose:
wherein the porous coating layer is interposed between the nonconductive layers, and
only the porous coating layer is interposed between the nonconductive layers;
wherein the porous coating layer is not directly in contact with the positive electrode or the negative electrode.
Wang discloses a separator (100) comprising a porous coating layer (102) and nonconductive layers (108, 110) directly disposed on both sides of the porous coating layer (102), wherein the porous coating layer (102) is interposed between the nonconductive layers (108, 110), and only the porous coating layer (102) is interposed between the nonconductive layers (108, 110; [0042]); wherein the porous coating layer (102) is not directly in contact with a positive electrode (404) or a negative electrode (404, [0056]) to protect the batteries from internal short circuits, active material loss, and thermal run-away (see separator, [0057]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make separator of Kinoshita with the nonconductive layers sandwiching the porous coating layer as taught by Wang in order to protect the batteries from internal short circuits, active material loss, and thermal run-away.
Regarding claim 13, modified Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein the additive includes TiO2 (see titania, [0062]).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amasaki et al. (WO 2017/122359 A1, hereinafter Amasaki) in view of Wang (US 2014/0205883 A1).
Regarding claim 1, Amasaki discloses a separator (5, 11) comprising
a porous coating layer (5, [0045]) and
nonconductive layers (11) directly disposed on both sides of the porous coating layer (5, [0096]),
wherein the porous coating layer (5) comprises inorganic particles (8) in which oxidation and reduction reactions do not occur within an operating voltage range of a battery (FIG. 4, [0045]), a polymer binder, and an additive (9) that occludes lithium ions in a range of greater than 0 V and 5 V or less compared to lithium so that the additive is reduced (FIG. 4, [0045]), and
the additive (9) includes one or more selected from the group consisting of compounds represented by TiO2, Li4Ti5O12, and LixMyOz (FIG. 4, [0045]),
wherein M is V, Cr, Mn, Zr, Nb, Mo, or Ru, 0 ≤ x ≤ 1, 0 < y ≤ 2, and 0 < z ≤ 3 (FIG. 4, [0045]).
Amasaki does not explicitly disclose:
wherein the porous coating layer is interposed between the nonconductive layers, and
only the porous coating layer is interposed between the nonconductive layers.
Wang discloses a separator (100) comprising a porous coating layer (102) and nonconductive layers (108, 110) directly disposed on both sides of the porous coating layer (102), wherein the porous coating layer (102) is interposed between the nonconductive layers (108, 110), and only the porous coating layer (102) is interposed between the nonconductive layers (108, 110; [0042]) to protect the batteries from internal short circuits, active material loss, and thermal run-away (see separator, [0057]). Amasaki and Wang are analogous art because they are directed to separators for lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make separator of Amasaki with the nonconductive layers sandwiching the porous coating layer as taught by Wang in order to protect the batteries from internal short circuits, active material loss, and thermal run-away.
Regarding claim 3, modified Amasaki discloses all claim limitations set forth above and further discloses a separator:
wherein a content of the additive (9) is 1 to 10 wt %, based on a total weight of the porous coating layer (FIG. 7, [0058]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amasaki (WO 2017/122359 A1) in view of Wang (US 2014/0205883 A1) as applied to claim(s) 1 above, and further in view of Funabiki et al. (JP 2014-154220 A, hereinafter Funabiki).
Regarding claim 14, modified Amasaki discloses all claim limitations set forth above, but does not explicitly disclose a separator:
wherein the additive include Li4Ti5O12.
Funabiki discloses a porous coating layer (8) including an additive of Li4Ti5O12 to prevent the distortion of the porous coating layer (see lithium titanate, [0030]). Amasaki and Funabiki are analogous art because they are directed to porous coating layers including additives that occludes lithium ions. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the additive of modified Amasaki with the Li4Ti5O12 of Funabiki in order to prevent the distortion of the porous coating layer.

Response to Arguments
Applicant's arguments filed 20 June 2022 have been fully considered but they are not persuasive.
Applicants argue Kinoshita fails to disclose the structure that the nonconductive layers is directly disposed on both sides of the porous coating layer (P7/¶6, P9/¶5). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Wang discloses a separator (100) comprising a porous coating layer (102) and nonconductive layers (108, 110) directly disposed on both sides of the porous coating layer (102), wherein the porous coating layer (102) is interposed between the nonconductive layers (108, 110), and only the porous coating layer (102) is interposed between the nonconductive layers (108, 110; [0042]) to protect the batteries from internal short circuits, active material loss, and thermal run-away (see separator, [0057]). Therefore, the combination of reference disclose the structure that the nonconductive layers is directly disposed on both sides of the porous coating layer.
Applicants argue Amasaki fails to disclose a structure that the nonconductive layers 11 is directly disposed on both sides of the porous coating layer 5 (P9/¶2). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Wang discloses a separator (100) comprising a porous coating layer (102) and nonconductive layers (108, 110) directly disposed on both sides of the porous coating layer (102), wherein the porous coating layer (102) is interposed between the nonconductive layers (108, 110), and only the porous coating layer (102) is interposed between the nonconductive layers (108, 110; [0042]) to protect the batteries from internal short circuits, active material loss, and thermal run-away (see separator, [0057]). Therefore, the combination of reference disclose the structure that the nonconductive layers is directly disposed on both sides of the porous coating layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725